





Exhibit 10.3




FOURTH AMENDMENT TO

REVOLVER  LOAN AGREEMENT




THIS FOURTH AMENDMENT TO REVOLVER LOAN AGREEMENT, dated effective as of August
10, 2013 (the "Fourth Amendment"), is made and entered into by and among
STANFORD ENERGY, INC., a Texas corporation ("Stanford"), RING ENERGY INC., a
Nevada corporation ("Ring"), STANLEY M. MCCABE, individually ("McCabe"), and as
sole trustee of THE MCCABE FAMILY TRUST, as amended (the "Trust"), and LLOYD T.
ROCHFORD, individually ("Rochford", and together with Stanford, Ring, McCabe,
and the Trust, collectively, the "Borrowers" and each individually, a
"Borrower"), and THE F&M BANK & TRUST COMPANY, a state banking corporation (the
"Bank").




WITNESSETH:




WHEREAS, Borrowers, as borrowers, and the Bank, as lender, entered into that
certain Revolver Loan Agreement dated as of May 12, 2011, as amended by the
First Amendment thereto dated as of May 12, 2012, by the Second Amendment
thereto dated as of January 15, 2013, and by the Third Amendment thereto dated
as of May 10, 2013 (as amended, the "Existing Loan Agreement"), pursuant to
which the Bank established a revolving line of credit in favor of the Borrowers
in the maximum principal amount of $10,000,000.00 until August 10, 2013 (the
"Revolver Commitment"), as evidenced by a Promissory Note (Revolver Note) in the
maximum principal amount of $10,000,000.00 and dated as of May 10, 2013 (the
"Revolver Note"); and




WHEREAS, Borrowers have requested a renewal and extension of the Revolver Loan
until April 10, 2014; and




WHEREAS, subject to the terms, provisions and conditions hereinafter set forth,
the Bank is willing to extend the Revolver Loan until April 10, 2014.




NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, receipt of which is
acknowledged by the parties hereto, the parties agree as follows:




1.

Definitions.  Any capitalized term used herein (including in the recitals
hereto) but not otherwise defined shall have the meaning given to such term in
the Existing loan Agreement. In addition, the following definitions in Article I
of the Existing Loan Agreement are hereby added or replaced in their entirety:




"Revolver Final Maturity Date" shall mean April 10, 2014, unless otherwise
extended or renewed in writing by the mutual agreement of the Borrowers and the
Bank.




2.

Maturity Date.  The term of the Revolver Loan is hereby extended until April 10,
2014. All references to a Revolver Final Maturity Date of August 10, 2013, are
deleted and replaced with references to "April 10, 2014."




3.

Replacement Revolver Note.  Section 2.2 of the Existing Loan Agreement is hereby
amended to provide that the Borrowers' obligation to repay the Revolver Loan
advances made under the Revolver Commitment, together with interest accruing
thereon, shall be evidenced by the Borrowers' replacement Promissory Note
(Revolver Note) dated as of even date herewith, made payable to the order of the
Bank in the maximum principal amount of $10,000,000.00, in form, scope and
substance acceptable to the Bank (the "Replacement Revolver Note"). All
references in the Existing Loan Agreement to the "Revolver Note" shall hereafter
mean the Replacement Revolver Note.











--------------------------------------------------------------------------------










4.

Additional Representation.  None of the Borrowers nor principals of the
Borrowers have been convicted of (or pleaded nolo contendre to) a crime
involving bank fraud, embezzlement, sex offenses against a minor, mail fraud, or
money laundering.  For purposes of this representation, "principal" is defined
as follows: (i) for a sole proprietorship: the proprietor; (ii) for a
partnership: each managing partner and each partner who is a natural person and
holds 20% or more ownership interest in the partnership; (iii) for a
corporation, limited liability company, association or development company: each
director, each of the five most highly compensated executives or officers of the
entity, and each natural person who is a direct or indirect holder of 20% or
more of the ownership stock or stock equivalent of the entity.




5.

Ratification.  The remaining terms, provisions and conditions set forth in the
Existing Loan Agreement shall remain in full force and effect for all purposes
and are incorporated herein by reference.  The Borrowers restate, confirm and
ratify the warranties, covenants and representations set forth therein and
further represent to the Bank that, as of the date hereof, no Default or Event
of Default exists under the Existing Loan Agreement (as amended by this Fourth
Amendment, collectively, the "Loan Agreement").




6.

Conditions.  The Borrowers shall execute and deliver, or cause to be executed
and delivered to the Bank, each of the following as express conditions precedent
to the effectiveness of the amendments and modifications contemplated by this
Fourth Amendment:




(a)

this Fourth Amendment;

(b)

the Replacement Revolver Note;

(c)

a closing certificate and authorizing resolution of Ring, Stanford and the
Trust, in form, scope and content acceptable to the Bank concerning the
transactions contemplated by this Fourth Amendment; and

(d)

such other matters as deemed necessary or appropriate by the Bank.




7.

Governing Law; Submission to Jurisdiction.  The Loan Agreement (including this
Fourth Amendment) shall continue to be subject to Sections 7.5 and 7.6
(Governing Law and Submission to Jurisdiction, respectively) of the Existing
Loan Agreement.




8.

Fees and Expenses.  The Borrowers agree to pay to the Bank on demand all costs,
fees and expenses (including without limitation reasonable attorneys fees and
legal expenses incurred or accrued by the Bank in connection with the
preparation, negotiation, execution, closing, delivery, and administration of
the Loan Agreement (including this Fourth Amendment) and the other Loan
Documents (including any Security Instruments), or any amendment, waiver,
consent or modification thereto or thereof, or any enforcement thereof.  In any
action to enforce or construe the provisions of the Loan Agreement or any of the
Loan Documents, the prevailing party shall be entitled to recover its reasonable
attorneys' fees and all costs and expenses related thereto.




9.

Release.  In consideration of the amendments contained herein, Borrowers hereby
waive and release the Bank from any and all claims and defenses, known or
unknown, as of the effective date of this Fourth Amendment, with respect to the
Loan Agreement and the Loan Documents and the transactions contemplated thereby.




[Signature Pages Follow]














--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed and delivered in Tulsa, Oklahoma, in multiple counterparts
effective as of the day and year first above written.







BORROWERS:

STANFORD ENERGY, INC., a Texas corporation

 

By: ___________________________________

Lloyd T. Rochford, President

 

 

 

RING ENERGY INC., a Nevada corporation

 

By: ___________________________________

William R. Broaddrick,

Chief Financial Officer

 

 

 

___________________________________

Stanley M. McCabe, individually

 

 

 

___________________________________

Stanley M. McCabe, sole trustee of the

McCabe Family Trust, as amended

 

 

 

___________________________________

Lloyd T. Rochford, individually







BANK:

THE F&M BANK & TRUST COMPANY,

a state banking corporation

 

By: __________________________________

Henry Smith, Vice President












